Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	This communication is in response to the Response to Restriction Requirement filed on 12/16/2021.  Applicant’s election of Group I, Claims 1-10 and 16-19, is acknowledged, and non-elected Claims 11-15 and 20-23 are withdrawn from consideration.  

Specification
The abstract of the disclosure is objected to because it is less than 50 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the sensor unit recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 16-19  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claim 1 lacks a transitional phrase to indicate whether the claimed elements are open-ended or closed.  Applicant’s intention regarding whether there are additional elements in Claim 1 is therefore unclear, and the metes and bounds of the invention are unknown.  Dependent Claims 2-10 and 16-19 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith (U.S. Patent Pub. No. 2018/0045585).
Regarding Claim 1, Keith teaches a sensor unit (paragraphs [0004] and [0089]-[0104], and Figs. 6 and 9, sensor unit comprising sensor chip, or DTSC, 122 and cable 124) connectable to a gateway (data logger 136, paragraph [0102]), and configured for measuring at least one environmental parameter (temperature, paragraph [0089]), and configured to be calibrateable relative to said environmental parameter(s) (paragraphs [0071]-[0072] and [0093]), and further configured for storing electronic information associated with a validated calibration status (paragraphs [0093]-[0096], evidence of 
Regarding Claim 3, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the validated calibration status is a validated traceable calibration status (paragraph [0082], the sensor module is pre-calibrated in accordance with a standard, and paragraphs [0093]-[0096], the certificate provides traceable evidence of the calibration of the sensor).
Regarding Claim 4, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the unique identity of the sensor unit is a hardware encoded identification for machines (paragraph [0096], device serial number).
Regarding Claim 5, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches further configured for storing electronic information associated with the measured parameter(s) (paragraphs [0093]-[0096], the evidence of calibration of the sensor is associated with any environmental parameters measured by the sensor, because the measurement is performed based on the calibration).
Regarding Claim 7, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the sensor unit is configured to be disposable (it is inherent that the sensor unit 130 of Fig. 9 of Keith, which includes a sensor module 100 as shown in Figs. 5-7 of Keith, is disposable).
Regarding Claim 8, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the gateway is configured for receiving and storing the electronic information of the sensor unit (paragraph [0102], data logger 136).

Regarding Claim 10, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the sensor unit is mechanically and electrically detachably attached to the gateway (the sensor unit 130 of Fig. 9 of Keith is mechanically and electrically detachably attached to data logger 136 via cables).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Gredegard (U.S. Pub. No. 2015/0347607).
Regarding Claim 2, Keith teaches everything that is claimed above with respect to Claim 1.  Keith does not teach wherein the validated calibration status is an encrypted fingerprint.  However, in the related art, Gredegard teaches in paragraphs [0018]-[0019] use of a hash function to verify sensor calibration data.  The Examiner takes Official Notice that an output of a hash function is a fingerprint.  It would have been obvious to one skilled in the art at the time of the invention to include the hash 
Regarding Claim 16, Keith in view of Gredegard teaches everything that is claimed above with respect to Claim 2.  Keith does not teach wherein the fingerprint is obtained by a hashing function.  However, in the related art, Gredegard teaches in paragraphs [0018]-[0019] use of a hash function to verify sensor calibration data. It would have been obvious to one skilled in the art at the time of the invention to include the hash function of Gredegard in the system of Keith, in order to verify the integrity of the calibration of the sensor (see Gredegard, paragraph [0018]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Campbell (U.S. Pub. No. 2015/0184997).
Regarding Claim 6, Keith teaches everything that is claimed above with respect to Claim 1.  Keith does not teach an identification circuit (ID IC) as a hardware encoded identification.  However, Campbell teaches, in paragraph [0022], identification circuits that may be embedded within each modular sensor segment in a sensor system.  It would have been obvious to one skilled in the art at the time of the invention to include the identification circuits of Campbell in the sensors of Keith, in order to individually identify each sensor segment (see Campbell, paragraph [0022] and claim 8).
Regarding Claim 19, Keith in view of Campbell teaches everything that is claimed above with respect to Claim 6.  Keith does not teach wherein the ID IC is configured for tracing or tagging the electronic information stored on the memory unit. However, Campbell teaches, in paragraph [0022], that the sensor controller can determine sensor 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of You (U.S. Pub. No. 2006/0213766).
Regarding Claim 17, Keith teaches everything that is claimed above with respect to Claim 4.  Keith does not teach wherein the hardware encoded identification for machines is a silicon serial number.  However, You teaches in paragraph [0043] a temperature sensor that includes unique, static silicon serial number.  It would have been obvious to one skilled in the art at the time of the invention to include silicon serial numbers as taught in You in the system of Keith, in order to uniquely identify any sensors of the multiple sensors that can co-exist in the system (see You, paragraph [0043]).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Enke (U.S. Pub. No. 2019/0349204).
Regarding Claim 18, Keith teaches everything that is claimed above with respect to Claim 1.  Keith does not teach configured for encryption or hash securing the measured and stored parameter(s).  However, Enke teaches in paragraph [0002] that data (which can be sensor data, see paragraph [0004] of Enke) can be encrypted in order to secure data during communication and storage.  It would have been obvious to one skilled in the art at the time of the invention to include the encryption of Enke in the sensor system of Keith, in order to prevent unauthorized access to secured data (see Enke, paragraph [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863